Citation Nr: 0638312	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  02-00 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Evaluation of degenerative joint disease of the right knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to September 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In November 2003 and March 2006 the Board remanded the case 
for further evidentiary development.


FINDING OF FACT

Degenerative arthritis of the right knee is manifested by 
painful motion and limitation of flexion to 125 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1328 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to an increased evaluation for 
degenerative joint disease of the right knee.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  In a VCAA letter of March 2004 the 
appellant was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant, what evidence the VA would attempt to obtain on 
him behalf, and what evidence was to be provided by him.  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

The VCAA notice did not predate the rating decision.  
However, the Board notes that the rating decision pre-dated 
the enactment of the VCAA.  Obviously the appellant could not 
be informed of a law that was still not in effect.  The March 
2004 notice was adequate and a supplemental statement of the 
case was issued subsequent to the notice which constituted 
subsequent process.  No prejudice has been claimed as a 
result of the timing of the notice.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in March2004 specifically described the evidence needed 
to establish entitlement and requested that the appellant 
send the RO what it needs in conjunction with providing a 
description of evidence that would be relevant to the 
appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Service 
medical records and private medical records have been 
associated with the file.  The veteran was afforded a VA 
examination.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Legal Criteria and Analysis

At a July 2000 VA examination the veteran reported pain 
primarily at the medial joint line region of the right knee, 
swelling and popping with weight bearing and walking.  He 
denied any episodes of it giving way or locking.  Physical 
examination revealed active range of motion of 0-130 degrees 
limited further only by his body mass.  There was no laxity 
on varus-valgus on the right knee.  There was no anterior or 
posterior laxity on the right knee on drawer or Lachman.  
Patellofemoral compression test was negative.  McMurray's 
test was negative.  Diagnosis was degenerative joint disease 
of the right knee.

At a VA orthopedic examination of July 2001, the veteran 
reported pain and weakness with flare-ups 2-3 times a day.  
Physical examination revealed range of motion of flexion 0-
130 degrees with ankylosis and pain, and extension of 130-0 
degrees with crepitation and pain.  There was swelling and 
effusion of the right knee with marked crepitation along the 
range of motion from about 85 to 130 degrees.  Drawer test 
was negative.  McMurray test was positive.  Range of motion 
was limited by pain.   

X-rays of July 2001 revealed moderate to moderately severe 
diffuse changes of osteoarhtropathy; irregular narrowing, 
primarily of the medial compartment; and fairly extensive 
periosteal response with cortical bone formation along the 
proximal shaft of the right tibia.  An impression of moderate 
to moderately severe diffuse osteoarthropathy right knee, and 
abnormal extensive periosteal changes with cortical bone 
formation proximal shaft of the tibia probably relating to 
stress injury.

VA outpatient treatment records of January 2002 note 
treatment for a painful right knee.  

At a January 2004 active range of motion of the right knee 
was extension 0 and flexion 130 degrees with significant 
crepitus and grating.  Passive range of motion confirmed 
active range of motion with further range of motion limited 
due to osteoarthritic change.  Flexion/pressure maneuver was 
negative.  There was no laxity.  Lachman, drawer and McMurray 
tests were negative.  

At a May 2006 VA examination the veteran reported right knee 
pain of about 3-4 constantly.  At times pain can go up to 6-
7.  He reported some weakness on the right knee.  At times, 
the knee will give out and become stiff.  He experience 
swelling a couple of times a year primarily in the winter.  
He denied any heat or redness.  Physical examination revealed 
flexion of 0-125.  There was some patellofemoral crepitus 
with pain with range of motion.  Range of motion did not 
limit his ability to flex his knee.  The knee was stable to 
varus/valgus stress and anterior and posterior drawer.  There 
was no warmth or swelling.  Strength was good.  With some 
repetitive testing there was some fatigability to the right 
quadriceps, and increase in pain from baseline of 3-4 to 
about 6.  There was no specific incoordination with use.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2006).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2006).

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Under Diagnostic Code 5257, when there is recurrent 
subluxation or lateral instability which is severe, a 30 
percent evaluation is assignable; when moderate, a 20 percent 
evaluation is assignable; or when slight, a 10 percent 
evaluation is assignable.

In a VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004), it was held that a claimant who had 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under diagnostic codes 5260 
and 5261 to adequately compensate for functional loss 
associated with injury to the leg.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for degenerative joint disease of the right knee.  
In such cases, the entire period is to be considered to 
ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  We conclude that the 
disability has not significantly changed and that a uniform 
rating is warranted.  After a careful review of the evidence 
of record, the Board finds that an evaluation in excess of 10 
percent is not warranted.  

The veteran's right knee disability has been evaluated 
pursuant to the diagnostic code pertaining to traumatic 
arthritis, and 10 percent ratings have been assigned for 
painful motion based on periarticular findings and painful 
flexion.

The Board observes that at worst, the evidence shows 125 
degrees of flexion.  Other evidence reflects some impairment 
at 85 degrees.  An evaluation of 10 percent has been 
assigned.  This evaluation contemplates the presence of 
periarticular pathology productive of painful motion.  It 
also contemplates actual limitation of motion, or the 
functional equivalent of limitation of flexion to 45 degrees.  
In order to warrant an increased evaluation, the impairment 
must approximate the functional equivalent of limitation of 
flexion to 30 degrees.  The competent evidence of record does 
not meet the requirements of a rating of 20 percent.  There 
is no objective or subjective evidence that any impairment 
has functionally limited flexion to 30 degrees.  Rather, the 
veteran retains functional use greater than flexion to 125 
degrees.  Even if the Board accepts the functional equivalent 
of limitation of flexion at 85 degrees, the veteran retains 
greater function flexion than 30 degrees.  The Board also 
accepts that the veteran has pain on motion and that there is 
increased fatigue with repetitive use.  However, neither the 
objective nor subjective evidence reflects that he is 
functionally limited to 30 degrees.

The Board also notes that a VA examiner reported that flexion 
was from 0 to 130 degrees with ankylosis and pain.  The 
examiner has failed to establish that the veteran actually 
has ankylosis and such finding is not corroborated by this 
examiners clinical report or any other evidence of record.  
Although evidence, the report of ankylosis is accorded 
minimal probative value.

As noted above, separate evaluations may be assigned for 
instability or impairment of extension.  In this case there 
is no competent evidence of instability.  Diagnostic Code 
5257.  The Board notes that although the veteran has reported 
instances of his right knee giving out, his knees have been 
found to be stable on repeated examination.  In this regard 
the Board finds that the clinical observations of skilled 
professionals are more probative than the veteran's lay 
statements.  Therefore, a separate evaluation for instability 
is not warranted.

Furthermore, there is no competent evidence of functional 
impairment of extension.  Specifically, there is no evidence 
of pain on extension or the functional equivalent of 
extension limited to 10 degrees due to any facts.  See 
DeLuca, 38 C.F.R. § 4.59, Diagnostic Code 5261.  Therefore, a 
separate evaluation for limitation of extension is not 
warranted.  

ORDER


An evaluation in excess of 10 percent for degenerative joint 
disease of the right knee is denied.
____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


